DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 7, 8, 10, 11, 13, 16, 34, 42-44 are pending in the application.  Claims 2, 3, 5, 6, 9, 12, 14, 15, 17-33, 35-41 are canceled.
Amendments to claims 1, 4, 7, 10, 13, 16, 34 and new claims 42-44, filed on 10/29/2020, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §112, 1st
The 35 U.S.C. §103 rejection of claims 1, 4, 6-8, 15, 16, 31, 32, 34 and 41 over Russell (US 2011/0185666) in view of JP2001-3025 and Murphy et al. (US 2140026), made of record in the office action mailed 12/31/2019, page 4, paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed 10/29/2020.
The 35 U.S.C. §103 rejection of claims 10, 11, 13, 14 and 38 over Russell (US 2011/0185666) in view of JP2001-3025, Murphy et al. (US 2140026) and Muta et al. (US 6284368), made of record in the office action mailed 12/31/2019, page 7, paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed 10/29/2020.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Specification
The amendment filed 10/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [0028] has been amended to include tradenames SURFONYL® PSA-336 for the first surfactant, MICROFOAM® CTFM-A for the second surfactant and SUPERCOL® U for .
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 8, 10, 11, 13, 16, 34, 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade names SURFONYL® PSA-336, MICROFOAM® CTFM-A AND SUPERCOL® U.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or the first surfactant, second surfactant and thickener and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
Claims 1, 4, 7, 8, 16, 34, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2011/0185666) in view of JP 2001-3025 (Derwent Abstract), Murphy et al. (US 2140026) and Varela de la Rosa et al. (US Patent No. 6,927,267).
Russell relates to a self-adhesive (pressure sensitive adhesive, PSA) permeable membrane sheet for use in a building construction to control both the flow of moisture (water vapor) in and out of a building and also to control the ventilation or movement of air through a wall or roof structure.  See [0001-0002] and [0012].  Fig. 1 shows that the membrane is a laminated sheet 1 comprising in order layers of a spunbond polypropylene 2, a meltblown polyester 4, a spunbond polypropylene 6 (a plurality of permeable plastic sheets secured together), a permeable pressure sensitive adhesive (PSA) 8, and a silicone release paper (release liner) 10.  See [0067].  Various natural or synthetic rubber, acrylic polymer, polyurethane, and silicone, etc., can be used to form the PSA.  See [0019-0029].  Various known methods can be used to form the adhesive layer, including a foamed (with entrained air bubbles) adhesive with suitable air and water vapor permeability.  See [0019], [0022], [0043-0046].  The PSA layer is 
To claims 1, 4, 16, 34, 42-44, Russell lacks a teaching that the PSA is a copolymer of n-butyl acrylate, 2-ethylhexyl acrylate, and vinyl acetate, However, JP ‘025 relates to an acrylic PSA useful for making wrapping, building materials, etc.  The PSA is obtained from a mixture comprising n-butyl acrylate, 2-ethylhexyl acrylate, and vinyl acetate.  See Derwent Abstract.  Since Russell teaches that various natural or synthetic rubber, acrylic polymer, polyurethane, and silicone based PSA can be used, i.e., useful PSA is not particularly limited, it would have been obvious to one of ordinary skill in the art to likewise use the acrylic PSA of JP ‘025 to make Russell’s building membrane, and the combination renders the PSA copolymer obvious as claimed.  The selection of a known material based on its suitability for its intended use (PSA for building materials) supported a prima facie obviousness determination.  See MPEP § 2144.07.  Murphy relates to a method of making a sponge-like or cellular structure (foam) of rubber or the KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007).  
Russel et al. fail to teach a first surfactant that includes SURFONYL® PSA-336 in an amount between 5% and 6%, inclusive, of the total weight of the pressure sensitive adhesive uncured, a second surfactant that includes MICROFOAM® CTFM-A in an 
Varela de la Rosa et al. do not disclose wherein the first surfactant is in an amount between 4% and 6%, inclusive, of the total weight of the pressure sensitive adhesive uncured, second surfactant in an amount between 1.5% and 2%, inclusive, of the total weight of the pressure sensitive adhesive uncured, a thickener in an amount between 0.2% and 0.4%, inclusive, of the total weight of the pressure sensitive adhesive uncured, and water in an amount between 40% and 50%, inclusive, of the total weight of the pressure sensitive adhesive uncured.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of first surfactant, second surfactant and thickener in Varela de la Rosa et al. in order to provide adhesion and tack for a broad temperature range while maintaining cohesion at a high level (Varela de la Rosa et al., col. 1, lines 55-60).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the surfactants and thickener of Varela de la Rosa et al. in Russell in order to provide adhesion and tack for a broad 
To claim 7, since pore density is inherently related to the bubble size and density, for the same reasons set forth above, a workable pore density in the foamed adhesive layer is also deemed to be obvious routine optimization to one of ordinary skill in the art, motivated by the desire to obtain required properties of the foamed adhesive layer.  Merely choosing to describe an invention in a different manner does not render a method patentable.  In re Skoner, 517 F.2d 947, 950, 186 USPQ 80, 82 (CCPA 1975).  Moreover, when a claimed product appears to be substantially identical to a product disclosed by the prior art, the burden is on the applicants to prove that the product of the prior art does not necessarily or inherently possess characteristics or properties attributed to the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
To claim 8, since Murphy teaches the same method of making the foamed layer, the resulting pore configuration is deemed to be inherent to the same method of making.  See [0022], [0044].  Further, Murphy’s Fig. 3 shows that the pores are primarily round shaped as claimed. 

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2011/0185666) in view of JP 2001-3025 (Derwent Abstract), Murphy et al. (US 2140026) and Varela de la Rosa et al. (US Patent No. 6,927,267), in further view of Muta et al. (US 6284368).
The teachings of prior art are again relied upon as set forth above.
To claims 10, 11 and 13, prior art lacks a teaching that the adhesive layer comprises a flame retardant of antimony oxide.  However, Muta relates to an acrylic pressure-sensitive flame-retardant adhesive for instantaneously extinguishing fire in the fields of building materials, etc.  See col. 1, ll. 7-11.  Useful conventional flame retardants include antimony trioxide (antimony oxide), etc.  See col. 3, ll. 59.  It would have been obvious to one of ordinary skill in the art to likewise add a workable amount of antimony trioxide to the adhesive layer, motivated by the desire to obtain a building membrane which is capable of instantaneously extinguishing fire.  The collective teachings of prior art render all the limitations of the claimed invention obvious.


Response to Arguments
Applicant's arguments filed 10/29/2020 with respect to claims 1, 4, 7, 8, 10, 11, 13, 16, 34, 42-44 of record have been carefully considered but are moot due to the new grounds of rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/16/2021